                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:12-cr-00188-FDW-DSC
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (21) FRANKLIN ROBBS,                           )                     ORDER
 a/k/a “Frankie Boo”                            )
                                                )
         Defendant.                             )


        THIS MATTER is before the Court on Defendant’s pro se Motion for Reconsideration

(Doc. No. 187) and Motion Requesting the Court to take Judicial Notice (Doc. No. 1214).

        The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have ninety (90) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

        IT IS SO ORDERED.

                                   Signed: March 25, 2021




                                                1



       Case 3:12-cr-00188-FDW-DSC Document 1215 Filed 03/25/21 Page 1 of 1
